Exhibit 4.1 MATERIAL TECHNOLOGIES, INC. (a Delaware corporation) CLASS A CONVERTIBLE PREFERRED STOCK CERTIFICATE OF DESIGNATIONS Material Technologies, Inc., organized and existing under Delaware General Corporation Law (the "Corporation") by its President and Secretary, does hereby certify that, pursuant to authority conferred on the Board of Directors (the "Board") by Paragraph 4 of the Corporation's Certificate of Incorporation authorizing a class of Nine Hundred Thousand (900,000) shares Preferred Stock with a par value of one mill ($.001) per share, and pursuant to Section 151 of the Delaware General CorporationLaw, as amended, the Board duly adopted a resolution providing as follows for the issuance out of such class the series of up to three hundred fifty thousand (350,000) shares of Class A Convertible Preferred Stock, and setting forth the designations and powers, preferences and rights, including voting rights, if any, and the qualifications, limitations or restrictions thereof: WHEREAS, the Corporation's Certificate of Incorporation states, among other things, that the Corporation is authorized to issue up to Nine Hundred Thousand shares of Preferred Stock, of the par value of one mill ($.001) per share, and that the Board is granted the authority to fix, by resolution, the designations and powers, preferences, and rights, including voting rights, if any, and the qualifications, limitations or restrictions thereof, if any, of such shares; NOW, THEREFORE, BE IT RESOLVED that the Board does hereby designate Three Hundred fifty Thousand (350,000) shares of its authorized but previously unissued Preferred Stock as "Class A Convertible Preferred Stock" which may be issued from time to time.The designations and the powers, preferences and rights, including voting rights of the Class A Convertible Preferred Stock and the qualifications, limitations and restrictions thereof, shall be as follows:: 1.
